Order entered June 20, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01532-CV

IN RE THOMPSON PETROLEUM CORPORATION, AND J. CLEO THOMPSON AND
                JAMES C. THOMPSON, JR., L.P., Relators

               Original Proceeding from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-18-00644

                                        ORDER
                      Before Justices Schenck, Pedersen, and Reichek

      Based on the Court’s opinion of this date, we DENY relators’ amended petition for writ

of mandamus.


                                                  /s/   DAVID J. SCHENCK
                                                        JUSTICE